Exhibit 99.1 COMPANY CONTACT Chris King (240) 744-1150 FOR IMMEDIATE RELEASE MONDAY, JULY 9, 2012 DIAMONDROCK ANNOUNCES AGREEMENT TO ACQUIRE A $ BETHESDA, MD, July 9, 2012 – DiamondRock Hospitality Company (the “Company”) (NYSE: DRH) today announced that it has entered into a purchase and sale agreement to acquire a portfolio of four hotels from affiliates of Blackstone Real Estate PartnersVI (“Blackstone”) for a contractual purchase price of approximately $495 million.The hotels under contract to be acquiredare the Hilton Boston, the Westin Washington D.C., the Westin San Diego and the Hilton Burlington (collectively, the “Acquisition Portfolio”).The contractual purchase price represents anapproximately14.4 times multiple of 2012 forecasted EBITDA and approximately $339,000 per key. Mark Brugger, Chief Executive Officer of DiamondRock, said, “We are excited to acquire these four high quality hotels from affiliates of Blackstone in an off-market deal and equally pleased that Blackstone is taking a$75million ownership stake in DiamondRock as part of this transaction. We believe that these four hotels with higher RevPAR and EBITDA margins than those of our existing assets will enhance the overall quality of our portfolio." Jonathan D. Gray, Global Head of Real Estate at Blackstone stated: “We are pleased to announce this transaction with DiamondRock, a company with solid assets and a strong management team led by Mark Brugger.We believe in the continued lodging recovery and are excited about receiving an ownership stake in the company.” The Company intends to fund the acquisition with a combination of borrowings under the Company’s senior unsecured credit facility, cash on hand, net proceeds from a public equityofferingand the issuance of shares of the Company’s common stock to Blackstone in a private placement, based on its closing stock price as of July 9, 2012, subject to a floor of $10.00 and a cap of $10.50. The Company expects to complete the acquisition of the Acquisition Portfolio in July 2012.The completion of the acquisition is subject to customary closing conditions and is not subject to a financing or due diligence condition or the receipt of third-party consents.The Company made a $50 million initial deposit upon execution of the purchase agreement that is non-refundable except in the case of a material default by the sellers or the sellers’ failure to satisfy a closing condition. - 1 - Goldman, Sachs & Co. acted asfinancial advisor to the Company in connection with the acquisition. Acquisition Portfolio – Historical Operating Results and Forecast The following table sets forth summary historical, property-level, operating and financial results of the hotels comprising the Acquisition Portfolio forof the five months ended May 31, 2012 and May 31, 2011 and the year ended December 31, 2011 (unaudited).A reconciliation of EBITDA to net income is set forth at the end of this press release under the caption “Non-GAAP Financial Measures.” The historical operating results for the hotels comprising the Acquisition Portfolio (both individually and on a combined basis) are derived from property-level operations and accounting records and have not been subject to the standard quarterly review procedures of an independent registered public accounting firm.As such, these results may be subject to normal and recurring adjustments that arise during such a review.In addition, the historical operating results set forth below are not necessarily indicative of the results to be achieved by these hotels for the remainder of 2012 or any future period and investors are cautioned not to place undue reliance on such information. Five Months Ended May 31, 2012 Rooms Total Revenue (in 000’s) EBITDA(1) (in 000’s) Occupancy ADR(2) RevPAR(3) EBITDA Margin Hilton Boston $ $ % $ $ % Westin Washington, D.C. % % Westin San Diego % % Hilton Burlington % % Total/Weighted Average $ $ % $ $ % Five Months Ended May 31, 2011 Rooms Total Revenue (in 000’s) EBITDA(1) (in 000’s) Occupancy ADR(2) RevPAR(3) EBITDA Margin Hilton Boston $ $ % $ $ % Westin Washington, D.C. % % Westin San Diego % % Hilton Burlington % % Total/Weighted Average $ $ % $ $ % - 2 - YearEnded December 31, 2011 Rooms Total Revenue (in 000’s) EBITDA(1) (in 000’s) Occupancy ADR(2) RevPAR(3) EBITDA Margin Hilton Boston $ $ % $ $ % Westin Washington, DC % % Westin San Diego % % Hilton Burlington % % Total/Weighted Average $ $ % $ $ % (1)See “Non-GAAP Financial Measures” below for our definition of EBITDA. (2)Average daily rate. (3)Revenue per available room. The following tablesummarizes certain forecasted combined operating and financial results of the hotels in the Acquisition Portfolio for theyear ending December 31, 2012 and historical combinedoperating and financial results for the fiscal year ended December 31, 2011 (unaudited).A reconciliation of EBITDA to net income is set forth at the end of this press release under the caption “Non-GAAP Financial Measures.” Forecast for the Year Ending December 31, 2012 Historical for the Year Ended December 31, 2011 Combined Acquisition Portfolio Revenue (in millions) $
